Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000698
                                                      01-NOV-2012
                                                      10:28 AM


                       NO. SCPW-12-0000698

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                FRANCIS GRANDINETTI, Petitioner,

                                vs.

     THE HONORABLE SHUNICHI KIMURA and THE HONORABLE RIKI
               MAY AMANO, JUDGES OF THE CIRCUIT
   COURT OF THE THIRD CIRCUIT, STATE OF HAWAI#I, Respondents.


                       ORIGINAL PROCEEDING
                        (CR. NO. 93-0141)

         ORDER DISMISSING APPLICATION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of the document submitted by Francis

Grandinetti entitled “Reconsideration Application for Judgment

Entered on Supervisory Mandamus and Habeas Corpus Case”, dated

October 2, 2012 and filed October 26, 2012, the documents

attached thereto and submitted in support thereof, and the

record, it appears that the request for reconsideration of the

September 6, 2012 order denying the petition for a writ of habeas

corpus and a writ of mandamus is untimely.   See HRAP 40(a) (“A

motion for reconsideration may be filed by a party only within 10

days after the filing of the opinion, dispositional order, or
ruling unless by special leave additional time is granted during

such period by a judge or justice of the appellate court

involved.”); see also Setala v. J.C. Penney Co., 97 Hawai#i 484,

485, 40 P.3d 886, 887 (2002) (a document is deemed filed for

purposes of a limitation deadline on the day it is tendered to a

prison official by a pro se prisoner).   Therefore,

          IT IS HEREBY ORDERED that the application for

reconsideration is dismissed.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall not accept any further filings in this

case.

          DATED:   Honolulu, Hawai#i, November 1, 2012.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack




                                 -2-